Citation Nr: 1816198	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-107 84A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to September 2008. He was awarded a Combat Action Ribbon for service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In July 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In a September 2016 Board decision, service connection for a cervical spine disability was granted.  The issue of service connection for a left shoulder disability was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2017, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active service.

2.  The left shoulder rotator cuff tendinitis first manifested after active service, is not otherwise etiologically related to active service, and has resolved.  

3.  The Veteran does not have a current left shoulder disability. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in April 2011.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (West 2012); 38 C.F.R. § 3.304 (d) (2017). 

The provisions of 38 U.S.C. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The provisions of 38 U.S.C. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis

The Veteran asserts that he injured the left shoulder in the truck accident in active service in September 2005 in Iraq.  He reported that he has had intermittent sharp pain in the left shoulder and the symptoms started the same time as the cervical spine and right shoulder symptoms.  See the Board Hearing Transcript, pages 12 to 17.  The Veteran stated that he had pain in the left shoulder since 2005 after the 7 ton rollover accident.  Board Hearing Transcript, pages 3, 10.  He stated that the truck fell over an embankment and a heavy plate of steel and sandbags fell onto him and other soldiers.  He stated that he was knocked out.  Board Hearing Transcript, pages 10 to 12.  He stated that there was a firefight when he was getting pulled from the truck wreck.  Id.  

The Board finds the Veteran is a combat veteran.  The service records show that the Veteran was awarded a Combat Action Ribbon for his service in Iraq.  Thus, the Veteran is entitled to the application of 38 U.S.C. § 1154 (b).

Also, the Veteran, as a layperson, is competent to describe a firsthand event such as a truck accident and to describe observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403  1995).  The Veteran's lay statements are found to be credible as they have been consistent with the evidence of record.  The service treatment records document that he was injured in a truck accident in active service in September 2005.  See the September 2005 service treatment record and the July 2008 separation examination report.  The Board finds that there is competent and credible evidence to establish that the Veteran was in a truck accident in active service and sustained injuries. 

However, on this record, the weight of the competent and credible evidence does not establish the presence of a current left shoulder disability.  The Veteran asserts that he has a current left shoulder disorder.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current left shoulder disability.   

As noted, the service records show that the Veteran sought medical treatment for injuries sustained in a truck accident in 2005 but the service treatment records do not document specific complaints of left shoulder pain and do not show a diagnosis of a left shoulder disability.  The September 2005 service treatment record indicates that examination of the left shoulder was normal.  Service treatment records dated in July 2006 indicate that the Veteran reported having right shoulder pain and he stated that he was not currently experiencing any left shoulder pain.  

The Veteran did not report any symptoms or complaints pertinent to the left shoulder.  A March 2008 post deployment examination report indicates that the Veteran reported having swollen, stiff, and painful joints; numbness and tingling in the hands and feet; and back pain.  The examiner noted that these complaints were from the wreck in Iraq.  The examiner's summary did not disclose a left shoulder disability.  A right shoulder disability was diagnosed and treated.  Physical exam revealed no left shoulder disability.  The Veteran separated from active service in September 2008.  

Private physical therapy records dated in January 2010 indicate that the Veteran reported having bilateral shoulder pain.  Physical examination revealed crepitus in both shoulders.  There was pain on motion.  The assessment was signs and symptoms consistent with bilateral rotator cuff tendinitis.

The Veteran filed a claim for service connection for a left shoulder disability in February 2011. 

Private chiropractor records and VA treatment records dated in July 2016 show complaints of left shoulder pain and a feeling that the shoulder was dislocated. 

The Veteran was afforded a VA examination of the left shoulder in January 2017.  At the VA examination, the Veteran stated that he noticed the onset of left shoulder pain following a rollover accident of a 7 ton truck while deployed to Iraq.  He was trapped on the bottom of the vehicle, and sand bags and a blast plate buried the soldiers in the vehicle.  He reported that his original symptoms are generalized left shoulder pain and he was evaluated briefly and prescribed NSAIDS for pain.  The Veteran stated that over time, he had intermittent left shoulder pain and he indicated that "It doesn't hurt every day like my right shoulder."  The pain was described as sharp pain located in the left anterior shoulder and treatment to date included physical therapy and NSAIDS.  Current treatment was Naproxen as needed with an improvement of symptoms.

Physical examination of the left shoulder revealed normal range of motion.  No pain was noted on exam.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or crepitus.  Muscle strength in the left shoulder was 5/5.  There was no muscle atrophy.   There was no left shoulder ankylosis or rotator cuff disorder.  There was no left shoulder instability or a left clavicle, scapula, acromioclavicular joint or sternoclavicular joint disorder.  A November 2016 left shoulder x-ray examination revealed no significant abnormality.  The VA examiner stated that a review of the Veteran's service treatment records does not provide any convincing evidence of a chronic or recurrent left shoulder condition during service, and in addition, there is no evidence for a left shoulder condition based on currently normal left shoulder examination and x ray.  The VA examiner concluded that therefore, based on a review of the evidence provided, it is less likely than not that this Veteran's claimed left shoulder condition was incurred or caused during service.  The VA examiner further noted that review of the Veteran's current private chiropractic records dated in July 2016 does not mention treatment for or report of left shoulder symptoms at that visit and review of the Veteran's service treatment records does not provide any convincing evidence of any chronic or recurrent left shoulder condition.

The Board finds that the January 2017 VA medical opinion to have great evidentiary weight in this case.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran, and the Veteran's medical history.  The VA examiner considered the Veteran's report of symptoms and the injury in service September 2005.  The VA examiner also reviewed the post service treatment for the shoulders.  Based upon the medical history and exam findings, the VA examiner concluded that the Veteran did not have a current left shoulder disability.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

As noted above, the record shows an assessment of symptoms consistent with bilateral rotator cuff tendinitis in January 2010.  See the private physical therapy records.  However, there is no competent and credible evidence that relates the rotator cuff tendinitis to active service.  As discussed above, the service treatment records do not show findings of left shoulder symptoms or disability.  The Veteran himself has related the left shoulder disability to active service.  However, as noted, as to the specific issue in this case, an opinion as to the etiology and onset of an orthopedic disability falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran and his representative have not submitted any medical nexus evidence in support of the claim.

As the medical evidence of record does not show that the Veteran has a current left shoulder disorder, the Board finds that service connection for such is not warranted.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Accordingly, the claim of service connection for a left shoulder disability is denied.


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


